DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 12, 14-22, 24 and 25, are pending and being examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/16/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/074,482 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The previous rejection of Claims 12, 14-16, 22, 24, and 25, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-16, 22, 23, and 
The previous rejection of Claims 12, 14-18, 22, 24, and 25, under 35 U.S.C. 103 as being unpatentable over US 2009/0275678 A1 to Kumazawa et al. (hereinafter Kumazawa’678), in further view of JP 2004-269625 to Nakao et al. (hereinafter Nakao) and as evidenced by JP 2003-176399 A to Ikeda (hereinafter Ikeda) are withdrawn in light of the Patent Board Decision dated 11/10/2021.
The previous rejection of Claims 19-21 under 35 U.S.C. 103 as being unpatentable over Kumazawa’678 in view of Nakao as evidenced Ikeda, as applied to claims 12 and 18, and in further view of US 2002/0099150 A1 to Kumazawa et al. (hereinafter Kumazawa’150) are withdrawn in light of the Patent Board Decision dated 11/10/2021.

Allowable Subject Matter
Claims 12, 14-22, 24 and 25, are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2009/0275678 A1 to Kumazawa et al. (hereinafter Kumazawa’678). Kumazawa’678 teaches a thermoplastic resin composition and a molded article thereof comprising 100 parts of a thermoplastic resin and 0.1-4 parts of a polyfunctional compound having 3 or more functional groups, wherein the thermoplastic resin can be a polyester or polycarbonate, (See abstract), used in the field of molded articles such as electrical parts and automobile parts (para 1). Kumazawa’678 further teaches wherein the thermoplastic resin is a crystalline polyester resin (para 49 and 57), such as only polybutylene terephthalate or 
Kumazawa’678 does not explicitly teach the novolac type epoxy resin having the formula (1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766  
/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766